DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 01 February 2022.
Claim 25 has been amended by Examiner’s Amendment.
Claims 1, 3–5, and 21–28 are pending and have been allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a communication with Vern Francissen (Reg. No. 41,762) on 16 February 2022.
The application has been amended as follows:
25. (Currently Amended) An item provenance tracking system, the system comprising:
a plurality of 
non-transitory computer storage media the [[a]] plurality of processors, cause the processors to execute an item provenance tracking method comprising:
generating, by a first processor associated with an originator entity, a first item tracking data block on an item tracking data blockchain, the first item tracking data block storing 
signing data in the first item tracking data block with a first cryptographic digital signature of the originator entity; 
generating, by a second processor associated with a first transferee entity, a second item tracking data block on the item tracking data blockchain, the second item tracking data block storing a holder identifier and a validated indicator, where the holder identifier is set to an identifier of the first transferee entity and the validated indicator is set to the true state; 
linking the second item tracking data block to the first item tracking data block; and 
signing data in the second item tracking data block with a second cryptographic digital signature of the originator entity; 
generating, by a third processor associated with a second transferee entity, a third item tracking data block on the item tracking data blockchain, the third item tracking data block storing a holder identifier and a validated indicator, where the holder identifier is set to an identifier of the second transferee entity and the validated indicator is set to the false state; 
linking the third item tracking data block to the second item tracking data block;
responsive to receiving a verification message from a third party, setting the validated indicator in the third item tracking block to true; and 
signing data in the third item tracking data block with a cryptographic digital signature of the first transferee entity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685